Bernstein, J.
Motion for an order directing an arbitration of alleged disputes and staying the respondent from proceeding with his action in the Municipal Court of the City of New York is denied. The action in the Municipal Court has been brought under the provisions of the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.), and cannot be restrained by reason of a contract compelling arbitration. Arbitration is a remedial right, while the right of suit under the Fair Labor Standards Act is a substantive right. (Voutrey v. General Baking Co., 39 F. Supp. 974; Matter of Berkovitz v. Arbib & Houlberg, Inc., 230 N. Y. 261.)